Pee Curiam. In their petition for a rehearing appellants complain that the language of the court in describing their conduct is too severe, in view of the fact that the motions were heard mainly upon affidavits and documentary evidence. They say that when, upon a final hearing, the witnesses are cross-examined and when appellants offer other proof which they possess but did not present at the hearing now under review a very different complexion will be given to. many of the transactions described in the opinion. We think we sufficiently guarded against that contingency at the close of the opinion. Motions in chancery cases are usually heard upon affidavits, and such a case upon appeal must be discussed upon the proofs which were presented to the court below. It would not have been permissible for us to say that while the conduct of appellants with reference to the corporation seemed highly improper, yet we would not discuss or act upon what the record disclosed because upon the cross-examination of witnesses and the production of other proof at a final hearing a different state of facts might appear. We must discuss the case upon such a record as the parties present. If they have failed to present the real facts, we cannot assume or guess that the record is untrue, but must take it as it is. Appellants say in their petition for a rehearing’ that they did not receive the dividends referred to in the foregoing opinion, and that the record does not disclose that they received them. On page 87 of the abstract filed by appellants, in an affidavit read in evidence, is the statement that on March 6, 1906, on motion of Thomas W. Burrows a dividend of fifty per cent, was declared, and that of that dividend “said Thomas W. Burrows and said Jarvis B. Burrows were paid on the stock then held by them, being fifty per cent, of all the stock of said corporation, the sum of $25,000;” that on December 28, 1906, at a meeting of the directors, upon the motion of Thomas W. Burrows, a further dividend of twenty per cent, was ordered and paid, and that “said Thomas W. Burrows and Jarvis B. Burrows then owned fifty per cent, of said stock and received the sum of $10,000 thereon.” The next ^sentence relates to the next dividend of ten per cent, and is less specific, but implies that it was paid in the same way. The record before us therefore contained positive proof that appellants received these dividends. If that statement was in any respect incorrect or inexact or incomplete, or if, as now alleged on petition for rehearing, the pledgee of the stock actually received these dividends upon the debt for which the stock was pledged, appellants should have introduced proof upon that subject. Some of the facts stated by us in reference to the indebtedness of appellants for the capital stock were derived from part of an answer of L. W. Merrifield and others in another chancery suit, read in evidence in this case. The answer had not been sworn to, but it was referred to in an affidavit of L. W. Merrifield in this case, and we treated it as incorporated in that affidavit. It is insisted that the language of that affidavit was not sufficient to make the answer a part of it, but, though the affidavit could have been made plainer, we are clear that it was intended to incorporate that part of the answer in the affidavit. We have considered the other points urged in the petition for a rehearing and they do not change our conclusion. Where the affidavits were conflicting we examined all of them and stated our judgment as to what was proved, hut it would have extended our opinion to an intolerable length to state, in detail, the testimony of each witness and to give our views as to the weight to he accorded to each. We adhere to our conclusion upon the proofs contained in this record. The petition for a rehearing is denied.